            Case 1:19-cr-00340-LTS Document 38 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                    No. 19 CR 340-LTS

RENWICK HADDOW,

                 Defendant.

-------------------------------------------------------x




                                                     ORDER



                 The Court will hold a teleconference on Monday, May 4, 2020, at 4:00 p.m. To

access the call, participants must dial 888-363-4734 and enter the access code 1527005, followed

by the security code 1512. Call participants are directed to observe the following rules:

                 1. Use a landline whenever possible.

                 2. Use a handset rather than a speakerphone.

                 3. All callers in to the line must identify themselves if asked to.

                 4. Identify yourself each time you speak.

                 5. Mute when you are not speaking to eliminate background noise.

                 6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




HADDOW - ORD SCHEDULING MAY 4 TELECONFERENCE.DOCX                                VERSION APRIL 30, 2020
                                               1
          Case 1:19-cr-00340-LTS Document 38 Filed 04/30/20 Page 2 of 2



credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.

Dated: New York, New York
       April 30, 2020

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




HADDOW - ORD SCHEDULING MAY 4 TELECONFERENCE.DOCX                                VERSION APRIL 30, 2020
                                               2
